DETAILED ACTION
This action is in response to an amendment filed 4/22/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/25/22 and 6/14/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) in view of Martinez et al. (U.S. 2011/0117740 A1; “Martinez”).
Regarding claim 1, Rachmady discloses a method comprising: 
Providing a substrate (200, Fig. 2A) which is formed of a group of indium phosphide, gallium antimonide, and gallium arsenide (p 9, lines 31-32; p 10, lines 9-14); 
Forming a buffer region comprising a buffer layer (210, Fig. 2B) over the substrate (p 11, lines 3-5); 
The buffer layer comprises one or more layers each formed of one or more of a group of indium aluminum arsenide and indium gallium arsenide (p 10, lines 9-14);
Forming a patterned mask (230, Fig. 2E) over the top surface of the buffer layer, wherein the patterned mask comprises an opening through which a portion of the top surface of the buffer layer (210, Fig. 2E) is exposed (p 14, lines 20-22); and 
Forming a nanowire (240, Fig. 2F) over the exposed portion of the top surface of the buffer layer through the opening of the patterned mask (p 15, lines 15-22), the nanowire is the nanowire is formed of one of indium arsenide, indium antimonide, and indium arsenide antimonide (p 7, lines 1-6), wherein the buffer layer is configured to have a lattice constant between a lattice constant of the substrate and a lattice constant of the nanowire, so as to provide a transition between the lattice constant of the substrate and the lattice constant of the nanowire (p 12, lines 15-21).
Yet, Rachmady does not disclose eliminating a sacrificial top portion of the buffer region to provide a buffer layer with a planarized top surface, wherein the planarized top surface has a surface roughness below 10 Å.  However, Martinez discloses eliminating a sacrificial top portion of a buffer region to provide a buffer layer with a planarized top surface ([0042]-[0052]), wherein the planarized top surface has a surface roughness below 10 Å ([0052]). This has the advantage of reducing surface roughness to improve film quality of a subsequently formed layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rachmady with eliminating a sacrificial top portion of a buffer region to provide a buffer layer with a planarized top surface, as taught by Martinez, so as to improve film quality of a subsequently formed layer.
Regarding claim 2, Rachmady and Martinez disclose the planarized top surface of the buffer layer has a surface roughness below 10 Å (Martinez: [0052]) but does not explicitly disclose it is below 5A. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select process conditions such that the planarized top surface of the buffer layer has a surface roughness below 5 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Martinez discloses the sacrificial top portion of the buffer region is eliminated by a chemical mechanical polishing technique which includes mechanical polishing ([0046]-[0047], [0052]).
Regarding claim 4, Martinez discloses the sacrificial top portion of the buffer region is eliminated by a chemical mechanical polishing technique which utilizes silica nanoparticles ([0050]).
Regarding claim 5, Rachmady discloses the eliminated sacrificial top portion has a thickness between 1 nm and 1000 nm ([0045], [0051]).
Regarding claim 6, Rachmady and Martinez discloses the top surface of the buffer layer is planarized (see claim 1 rejection).  Furthermore, Rachmady discloses the material composition (and in turn, the lattice constant) of the buffer layer monotonically varies from the top surface of the buffer layer on the nanowire to a bottom surface of the buffer layer on the substrate (p 11, lines 20-27).  
Regarding claim 9, Rachmady discloses the patterned mask (230, Fig. 2E) is formed of one of the group of silicon dioxide, silicon nitride, and aluminum oxide (p 14, lines 5-15).
Regarding claim 12, Rachmady discloses the buffer region is formed by molecular beam epitaxy (MBE), chemical vapor deposition (CVD), or metal organic chemical vapor deposition (MOCVD) (p 11, lines 3-9).
Regarding claim 13, Rachmady discloses the nanowire is formed by MBE or CVD (p 15, lines 15-22).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Liu et al. (U.S. 2008/0258132; “Liu”).
Regarding claim 7, Rachmady and Martinez disclose the buffer layer comprises a plurality of discrete layers (Rachmady: p 11, lines 20-21) but do not disclose each of the discrete layers is formed of a different material.  However, Liu discloses a buffer layer comprising a plurality of discrete layers, each formed of different materials ([0018]).  This has the advantage of being able to better lattice match between the substrate and subsequently formed (nanowire) layer to improve film quality of the subsequently formed layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Rachmady and Martinez with each of the discrete layers of the buffer layer formed of a different material, as taught by Liu, so as to improve film quality of the nanowire.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Pikulin et al. (WO 2019/074557 A1; “Pikulin”).
Regarding claim 10, Rachmady and Martinez disclose forming a nanowire (Rachmady: 240, Fig. 2F) over the exposed portion of the top surface of the buffer layer through the opening of the patterned mask (Rachmady: p 15, lines 15-22) but do not disclose providing a superconductor layer on the nanowire.  However, Pikulin discloses providing a superconductor layer on a nanowire ([084]).  This has the advantage of forming a quantum device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Rachmady and Martinez with providing a superconductor layer on the nanowire, as taught by Pikulin, so as to form a quantum device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) as modified by Martinez et al. (U.S. 2011/0117740 A1; “Martinez”) as applied to claim 1 above, and further in view of Shin (U.S. 2005/0142804 A1).
Regarding claim 11, Rachmady and Martinez disclose forming a patterned mask (Rachmady: 230, Fig. 2E) over the top surface of the buffer layer, wherein the patterned mask comprises an opening through which a portion of the top surface of the buffer layer (Rachmady: 210, Fig. 2E) is exposed (Rachmady: p 14, lines 20-22), wherein the buffer layer has a planarized top surface (see claim 1 rejection above).  Yet, Rachmady and Martinez do not disclose the patterned mask is formed by forming a mask layer, applying a lithographic mask, eliminating a portion of the lithographic mask and removing the lithography mask to expose the patterned mask.
However, Shin discloses forming a patterned mask by forming a mask layer (3, Fig. 4a) over a top surface (10, Fig. 4a) ([0029]); applying a lithography mask (4, Fig. 4b) with an opening over the mask layer ([0030]); eliminating a portion of the mask layer aligning the opening of the lithography mask to form the patterned mask (3, Fig. 4b), such that the opening of the patterned mask (3, Fig. 4b) is a same size of the opening of the lithography mask (4, Fig. 4b), and the portion of a top surface is exposed ([0030]); and removing the lithography mask to expose the patterned mask ([0031]).
Because both the combination of Rachmady and Martinez and Shin teach methods of forming patterned masks, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the pattern mask by forming a mask layer, applying a lithographic mask, eliminating a portion of the lithographic mask and removing the lithography mask to expose the patterned mask.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (WO 2018/125081 A1; “Rachmady”) in view of Martinez et al. (U.S. 2011/0117740 A1; “Martinez”).  Applicant argues Rachmady and Martinez do not singly or in combination teach all the features of amended claim 1, specifically that the buffer layer comprises indium aluminum arsenide or indium gallium arsenide and has a surface roughness below 10Å because primary reference Rachmady does not disclose the buffer layer has a surface roughness below 10Å and secondary reference Martinez discloses a layer with a surface roughness below 10Å but does not disclose that layer comprises indium aluminum arsenide or indium gallium arsenide (Remarks, pp 7-8).  The examiner respectfully disagrees.
Rachmady discloses a buffer region which may comprise indium aluminum arsenide or indium gallium arsenide (p 11, lines 3-5; p 10, lines 9-14).  Rachmady does not disclose elimination of a sacrificial top portion of the buffer region.  However, Martinez discloses eliminating a sacrificial top portion of a buffer region to provide a buffer layer with a planarized top surface ([0042]-[0052]), wherein the planarized top surface has a surface roughness below 10 Å ([0052]).  This has the advantage of reducing surface roughness to improve film quality of a subsequently formed layer.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to eliminate a sacrificial top portion of the indium aluminum arsenide or indium gallium arsenide buffer region of Rachmady, as taught by Martinez, to provide an indium aluminum arsenide or indium gallium arsenide buffer layer with a planarized top surface, wherein the planarized top surface has a surface roughness below 10 Å.  In other words, the combination of Rachmady in view of Martinez teaches the limitation in amended claim 1 that a buffer layer comprising indium aluminum arsenide or indium gallium arsenide has a surface roughness below 10Å.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/19/2022